Citation Nr: 1433497	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-48 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for migraine headaches, currently evaluated as 30 percent disabling. 

2.  Entitlement to a compensable disability rating for atopic eczematous dermatitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from August 1983 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a noncompensable rating for atopic eczematous dermatitis and increased the Veteran's disability rating for migraine headaches from 0 percent to 10 percent, effective July 10, 2008.  

In an October 2013 rating decision, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective July 10, 2008.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for migraine headaches remains before the Board.


FINDINGS OF FACT

1.  The most probative evidence of record does not reflect that the Veteran has migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The atopic eczematous dermatitis does not affect at least 5 percent of entire body or exposed areas, require systemic therapy, or result in scarring, disfigurement, or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for a compensable rating for atopic eczematous dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118 Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in August 2008.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Board notes that VA treatment records from the David Grant Medical Center were unavailable; the Veteran received adequate notice in April 2012 and she submitted copies of treatment records that she had in her possession.  The Veteran was also afforded a VA examination in August 2008.  The VA examination is sufficient, as the examiner considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claims at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Migraine headaches

The Veteran's migraine headaches are currently rated as 30 percent disabling under Diagnostic Code 8100.  Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraines with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

In January 2007, the Veteran reported having headaches about 2 to 3 times per month.  The Veteran reported that her headaches last up to 24 hours when severe.  

During an August 2008 VA examination, the Veteran reported having headaches 3 times per month, each lasting 24 to 72 hours.  The Veteran reported that she is able to continue to do her required activities at work while having a migraine, but once home, she would lie down.  The examiner diagnosed the Veteran with migraine headaches with tension features. 

In her October 2009 Notice of Disagreement, the Veteran reported that she has had headaches at least 3 times per month for the past several months. 

Under DC 8100, a 50 percent rating is warranted for "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability." Though the Diagnostic Code does not provide a definition for "prostrating," it is clinically defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

After a review of the record, the Board finds that the Veteran's migraine headaches do not approximate the symptoms contemplated by a 50 percent rating.  During the period on appeal, the Veteran reported having headaches about three times a month and that they lasted from 24 to 72 hours.  The Veteran also reported that she is able to continue working while having a migraine, but that she will lay down when she gets home.  The evidence of record does not suggest that the Veteran's migraines are frequent prolonged completely-prostrating headaches; a rating in excess of 30 percent is not warranted. 

IV.  Atopic eczematous dermatitis

The Veteran's atopic eczematous dermatitis is currently rated as noncompensable under Diagnostic Code 7806.  The Board notes that on September 23, 2008, VA amended certain criteria for evaluating the skin.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, or in cases where the Veteran has requested review under the "new" rating criteria.  In this case, the claim was filed prior to October 23, 2008, and the Veteran has not requested review under the new rating criteria.  Thus, the rating criteria in effect prior to October 23, 2008 are applicable.  

Diagnostic Code 7806 provides a 10 percent rating for dermatitis or eczema where at least 5 percent but less than 20 percent of the entire body or where at least 5 percent but less than 20 percent of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

VA treatment records indicate that the Veteran was prescribed a hydrocortisone topical cream on cream on several occasions.  In her December 2010 Substantive Appeal, the Veteran reported that the cream lasts for an extended period of time because application calls for applying only a thin film to the affective area.  The Veteran reported that her flare-ups are intermittent and that they cause extreme itching and swelling.  The Veteran also stated that it is not practical or necessary to see a doctor during a flare-up just to document the flare-up.  The Veteran reported using hydrocortisone at least once a month.  

During an August 2008 VA examination, the Veteran reported having monthly flare-ups that affect the medial and lateral aspect of her knees, elbows and thighs.  The Veteran reported that used a topical steroid cream two to three times a day when she has symptoms.  On examination, no rash was noted.

The evidence of record shows that the Veteran's atopic eczematous dermatitis does not affect at least 5 percent of the Veteran's entire or exposed body.  The Board notes that the Veteran has reported that she is entitled to a compensable disability rating because she uses a corticosteroid for her skin condition.  However, while the Veteran's dermatitis requires treatment with hydrocortisone cream, which is considered a topical corticosteroid, this treatment is not considered systemic for VA purposes.  A systemic treatment is one pertaining to or affecting the body as a whole, whereas a topical treatment pertains to a particular surface area, such as a topical cream applied to a certain area of the skin and affecting only the area to which it is applied.  Dorland's Illustrated Medical Dictionary 1865, 1940 (32d ed. 2012).  Here, the Veteran's corticosteroid treatment is topical and only affects the Veteran's knees, elbows and thighs.  As such, although the Veteran's skin disability does require a topical corticosteroid treatment, this treatment does not rise to the level contemplated by a 10 percent rating.  

The Board has also determined that the Veteran's skin condition does not warrant consideration under Diagnostic Code 7800, 7801, 7802, 7803, 7804, or 7805 as none of the evidence of record noted scars or disfigurement of the head, face, or neck as the predominant disability.  In addition, none of the Veteran's treatment records noted burn, painful or unstable scars; or any other effects of scars. 
 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

IV.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's migraine headaches and atopic eczematous dermatitis (mainly headaches, incapacitating attacks, and itchy skin) are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran is currently employed and the evidence of record does not suggest that the Veteran's migraines and skin condition prevent her from working.  Further consideration of TDIU is not warranted. 

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to disability rating in excess of 30 percent migraine headaches is denied. 

Entitlement to a compensable disability rating for atopic eczematous dermatitis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


